            Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                                  §
  LONE STAR TECHNOLOGICAL                         §
  INNOVATIONS, LLC                                §
                                                  §
            Plaintiff,                            §      Case No. 6:21-cv-00336
                                                  §
  v.                                              §      JURY TRIAL DEMANDED
                                                  §
  ASUSTEK COMPUTER INC.                           §
                                                  §
            Defendant.

                     COMPLAINT FOR PATENT INFRINGEMENT

       Lone Star Technological Innovations, LLC (“Lone Star” or “Plaintiff”), by and

through its attorneys, for its Complaint for patent infringement against ASUSTeK

Computer, Inc. (“ASUS” or “Defendant”), and demanding trial by jury, hereby alleges,

on information and belief with regard to the actions of Defendant and on knowledge

with regard to its own actions, as follows:

                            I.    NATURE OF THE ACTION

       1.        This is an action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting

from Defendant’s unauthorized use, sale, and offer to sell in the United States, of

products, methods, processes, services and/or systems that infringe Plaintiff’s United

States patents, as described herein.

       2.        Defendant manufactures, provides, uses, sells, offers for sale, imports,

and/or distributes infringing products and services, and encourages others to use its

products and services in an infringing manner, as set forth herein.




                                              1
              Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 2 of 22




         3.       Plaintiff seeks past and future damages and prejudgment and post-

judgment interest for Defendant’s infringement of the Asserted Patents, as defined

below.

                                       II.   PARTIES

         4.       Plaintiff Lone Star is a limited liability company organized and existing

under the law of the State of Texas, with its principal place of business located at

1999 Bryan Street, Suite 900, Dallas, Texas 75201.

         5.       Lone Star is the owner of the entire right, title, and interest of the

Asserted Patents, as defined below.

         6.       ASUS is a is a Taiwanese company with its principal place of business

at No. 15, Li-Te Rd., Peitou, Taipei, Taiwan, R.O.C.

                           III.   JURISDICTION AND VENUE

         7.       This is an action for patent infringement which arises under the patent

laws of the United States, in particular, 35 U.S.C. §§ 271, 281, 283, 284, 285, and 295.

         8.       This Court has exclusive jurisdiction over the subject matter of this

action under 28 U.S.C. §§ 1331 and 1338(a).

         9.       This Court has personal jurisdiction over ASUS in this action because

ASUS has committed acts within the Western District of Texas giving rise to this

action and has established minimum contacts with this forum such that the exercise

of jurisdiction over ASUS would not offend traditional notions of fair play and

substantial justice. Defendant ASUS, directly and/or through subsidiaries or

intermediaries (including distributors, retailers, and others), has committed and




                                               2
         Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 3 of 22




continues to commit acts of infringement in this District by, among other things,

offering to sell and selling products and/or services that infringe the Asserted Patents,

including the accused devices as alleged herein.

   10. Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§ 139l

(b), (c) and l400(b) because upon information and belief Defendant ASUSTeK

Computer Inc. is a foreign entity; Defendant has committed acts within this judicial

district giving rise to this action, and Defendant continues to conduct business in this

judicial district, including one or more acts of selling, using, importing and/or offering

for sale infringing products or providing service and support to Defendant’s customers

in this District.

                    IV.   COUNTS OF PATENT INFRINGEMENT

   11. Plaintiff alleges that Defendant has infringed and continue to infringe the

following United States patents (collectively the “Asserted Patents”):

              United States Patent No. 7,391,416 (the “’416 Patent”) (Exhibit A)
              United States Patent No. 7,512,269 (the “’269 Patent”) (Exhibit B)


                               COUNT ONE
                    INFRINGEMENT OF U.S. PATENT 7,391,416

   12. Plaintiff incorporates by reference the allegations in all preceding paragraphs

as if fully set forth herein.

   13. The ‘416 Patent, entitled “Fine tuning a sampling clock of analog signals

having digital information for optimal digital display,” was filed on December 26,

2002 and issued on June 24, 2008.




                                            3
           Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 4 of 22




      14. Plaintiff is the assignee and owner of all rights, title and interest to the ’416

Patent, including the right to recover for past infringements, and has the legal right

to enforce the patent, sue for infringement, and seek equitable relief and damages.

Technical Description

      15. The ’416 Patent addresses problems in the prior art of analog to digital signal

conversion.

      16. The specification illustrates this by stating that “[a] main aspect of novelty and

inventiveness of the method and system of the present invention is whereby a

relatively Small amount of information from input signals is required for rapidly and

accurately determining values of the frequency and phase of a sampling clock.” 6:52-

56.

      17. “More specifically, after measuring and obtaining pixel values while sweeping

the phase values of signals using a phase locked loop (PLL) mechanism (functioning

with hardware and/or software components), the method and system of the present

invention determine values of two parameters, (i) error of an initial frequency value

of the sampling clock, herein, also referred to as RX clock, being proportional to error

value of an initial phase locked loop (PLL) division factor value, and (ii) phase of the

sampling clock (RX clock), without need for making additional measurements based

on values of these two parameters.” 6:56-67.


Direct Infringement

      18. Defendant, without authorization or license from Plaintiff, has been and is

directly infringing the ’416 Patent, either literally or equivalently, as infringement is



                                              4
        Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 5 of 22




defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), importing, selling and offering for sale digital display devices that infringe

one or more claims of the ’416 Patent. Defendant develops, designs, manufactures,

and distributes digital display devices that infringes one or more claims of the ’416

Patent. Defendant further provides services that practice methods that infringe one

or more claims of the ’416 Patent. Defendant is thus liable for direct infringement

pursuant to 35 U.S.C. § 271. Exemplary infringing instrumentalities include the

Asus MM17T LCD Monitor, and all other substantially similar products (collectively

the “’416 Accused Products”).

   19. Lone Star names this exemplary infringing instrumentality to serve as notice

of Defendant’s infringing acts, but Lone Star reserves the right to name additional

infringing products, known to or learned by Lone Star or revealed during discovery,

and include them in the definition of ’416 Accused Products.

   20. Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271 for the

manufacture, sale, offer for sale, importation, or distribution of Defendant’s MM17T

LCD Monitor.

   21. Defendant’s MM17T LCD Monitor is a non-limiting example of an apparatus

that meets all limitations of claim 1 of the ’416 Patent, either literally or equivalently.

   22. The MM17T LCD Monitor implements a method of receiving digital

synchronization signals of analog signals having digital information for digital

display and detecting format based on said received digital synchronization signals.




                                            5
        Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 6 of 22




   23. For example, Defendant provides MM17T LCD monitor which receives

HSYNC and VSYNC signal (“digital synchronization signals”) along with RGB

signals (“analog signals”) having digital information for digital display and detects

format based on said received digital synchronization signals.

   24. The MM17T LCD Monitor sets an initial frequency value of a sampling clock

of said analog signals by setting a phase locked loop division factor value equal to a

digital horizontal synchronization signal cycle based on said detected format, and

setting a phase value of the sampling clock at a phase locked loop mechanism.

   25. For example, Defendant’s MM17T LCD monitor comprises MStar SoC LCD

driver with chip number-TSU16AWK. This chipset integrates an Analog to Digital

Converter (ADC) and a Phase Locked Loop (PLL). ADC is used to convert analog

signals from VGA cable into digital signals by generating a sampling clock using the

PLL. To provide the right sampling clock, tuning is done using said PLL which makes

use of digital synchronization signals. The frequency and phase of the sampling clock

are tuned using the PLL, the initial frequency value of the sampling clock is set by

making the phase locked loop division factor equal to the HSYNC signal (“digital

horizontal synchronization signal cycle”).

   26. The MM17T LCD Monitor fine tunes the "initial frequency value of the

sampling clock by fine tuning said phase locked loop division factor value, and fine

tuning said phase value of the sampling clock, for synchronizing "phase locked loop

mechanism with a sampling period.”




                                             6
           Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 7 of 22




   27. For example, Defendant’s MM17T monitor, auto-tunes the frequency and

phase of the sampling clock using the Phase Locked Loop mechanism to sample the

analog signals from VGA cable connected to MM19S monitor to synchronize the PLL

with sampling period.

                   ing function including      port for
           phase             image position, offset & gain
            nd jlt        10n
       •   Smart screen-Frtting
    ■ On-scree,, displayco        lier (OSD)
       • Built-InOSDgeneratorwith 291 chara er font
         p ra       e M
   Source: https://datasheetspdf.com/pdf-fiW790549/Mstar/fSU16AK/1                       , Page 1

     I he I         •   11                                    hcrcn1 ,. m led I( ,B              rh1            n mt
      · le           ,,,            \I)(·      ;unplc-. the 111putI{(i~ ,1~11.11 .11 ,1 lrequen~, 1ht11 1s much         the 1 • ml
                                                                                                                her Ll111n
     wur c          le.                     n-c cktads to the ndc s1gn;tl 1h.11 rdm:mly w ul be I st due lo mpul stgp.'ll Jtllcr
     orb n         'mi1                     ·crs:unplcd , le lS

   Source: https://datasheetspdf.com.lpdf-fil 90549/Mstar/fSU16AK/l                      , Page 2

    0 h




                                           on    t rog
                                    Al)(    PU. wll mullpty    ti
                                    I Pl.I.DI\'l l O • '. to   n,i   th   AOC
   Source: https://datasheetspdf.com/pdf-fiW790549/Mstar/fSU16AK/l                       , Page 11




   Source: https://datasheetsj>df.com/pdf-fiW790549/Mstar/fSU16AK/1, Page 13


   28. The MM17T LCD Monitor determines “an error value of said phase locked loop

division factor value, said error value being a difference between an actual said phase

locked loop division factor value and a said phase locked loop division factor value

matching said initial frequency value of the sampling clock to a frequency value of a

transmitter timing clock”;




                                                                          7
        Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 8 of 22




   29. Defendant performs and induces others to perform fine tuning of said initial

frequency value by determining an error value of said phase locked loop division

factor value, said error value being a difference between an actual said phase locked

loop division factor value and a said phase locked loop division factor value matching

said initial frequency value of the sampling clock to a frequency value of a transmitter

timing clock.

   30. For example, upon information and belief, defendant’s MM17T monitor, auto-

tunes the frequency and phase of the sampling clock using the Phase Locked Loop

mechanism. This tuning is done by determining an error value of said phase locked

loop division factor, said error being a comparison of PLLDIV*HSYNC_FREQ (i.e.

ADC sampling clock) with PLL sampling clock output for a certain period, where

the Phase Locked Loop Division factor value (i.e. PLLDIV) is an integral

characteristics of sampling clock.

   31. The MM17T LCD Monitor samples the received analog signals having digital

information within the sampling period.

   32. For example, Defendant’s MM19D monitor uses an ADC to sample the signals

(“analog signals”) from VGA cable to convert them into digital signal (“digital

information”) within said sampling period so that the digital monitor is able to display

an image.

   33. The MM17T LCD Monitor receives and displays the digital image

pixel information by a digital display device.




                                           8
        Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 9 of 22




   34. For example, Defendant’s MM19D monitor receives information from VGA

port in form of analog signals and converts it into digital form (“digital image pixel

information”) and then uses this information to display said image.


Willful Infringement

   35. Defendant has had actual knowledge of the ’416 Patent and its infringement

thereof at least as of learning of Lone Star’s patent portfolio in the related litigation

styled – Lone Star Technological Innovations, LLC v. ASUSTek Computer, Inc., Case

No. 6:19-CV-00059-RWS.

   36. Defendant has had actual knowledge of the ’416 Patent and its infringement

thereof at least as of service of Plaintiff’s Complaint.

   37. Defendant’s infringement of the Asserted Patents was either known or was so

obvious that it should have been known to Defendant.

   38. Notwithstanding this knowledge, Defendant has knowingly or with reckless

disregard infringed the ’416 Patent.        Defendant continued to commit acts of

infringement despite being on notice of an objectively high likelihood that its actions

constituted infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

   39. Defendant is therefore liable for willful infringement. Accordingly, Plaintiff

seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

   40. Defendant has induced and is knowingly inducing its distributors, testers,

trainers, customers and/or end users to directly infringe the ’416 Patent, with the



                                            9
       Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 10 of 22




specific intent to induce acts constituting infringement, and knowing that the induced

acts constitute patent infringement, either literally or equivalently.

   41. Defendant has knowingly contributed to direct infringement by its customers

and end users by having imported, sold, and/or offered for sale, and knowingly

importing, selling, and/or offering to sell within the United States the accused

products which are not suitable for substantial non-infringing use and which are

especially made or especially adapted for use by its customers in an infringement of

the asserted patent.

   42. Defendant’s indirect infringement includes, for example, providing data

sheets, technical guides, software and hardware specifications, installation guides,

and            other             forms             of            support           at

https://www.asus.com/US/supportonly/MM17T/HelpDesk_Manual/ that induce its

customers and/or end users to directly infringe ’416 Patent.

   43. Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the ’416 Accused Products. The ’416 Accused Products are

designed in such a way that when they are used for their intended purpose, the user

infringes the ’416 Patent, either literally or equivalently. Defendant knows and

intends that customers who purchase the ’416 Accused Products will use those

products for their intended purpose.       For example, Defendant’s United States

website, https://www.asus.com, instructs customers to use the ’416 Accused Products




                                          10
         Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 11 of 22




in numerous infringing applications. Defendant’s customers directly infringe the ’416

patent when they follow Defendant’s provided instructions on website, videos, and

elsewhere. Defendant’s customers who follow Defendant’s provided instructions

directly infringe claims of the ’416 Patent.

     44. In addition, Defendant specifically intends that its customers, such as United

States distributors, retailers and consumer product companies, will import, use, and

sell infringing products in the United States to serve and develop the United States

market for Defendant’s infringing products.            Defendant knows following its

instructions directly infringes claims of the ’416 Patent, including for example Claim

1.

     45. As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                              COUNT TWO
                   INFRINGEMENT OF U.S. PATENT 7,512,269

     46. Plaintiff incorporates by reference the allegations in preceding paragraphs 1-

13 as if fully set forth herein.

     47. The ’269 Patent, entitled “Method of adaptive image contrast enhancement”

was filed on August 4, 2005 and issued on March 31, 2009.

     48. Plaintiff is the assignee and owner of all rights, title and interest to the ‘269

Patent, including the right to recover for past infringements, and has the legal right

to enforce the patent, sue for infringement, and seek equitable relief and damages.



                                            11
        Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 12 of 22




Technical Description

   49. The ‘269 Patent addresses problems in the prior art of contrast enhancement

methods. The ‘269 describes that “contrast enhancement methods correct the pixel

values of a video frame only after the complete histogram of the frame has been

computed. Therefore, real-time contrast enhancement requires one or another form

of delay. Usually, either the correction computed for each frame is applied to a

subsequent frame or each frame is delayed long enough to have its own correction

applied.” 1:28-35.

   50. The ‘269 provides a technological improvement by “enhancing the contrast of

a digital image whose pixels have respective initial chroma and luma values, one

luma value and two chroma values per pixel. First, a histogram of the initial luma

values of at least a portion of the pixels is formed. Initial “bin indices” are computed

that partition the histogram into a plurality of bins, bounded by the initial bin indices,

that have substantially equal population. The initial bin indices are mapped into a

corresponding plurality of final bin indices that are spaced more uniformly than the

initial bin indices. The initial luma values then are adjusted in accordance with the

final bin indices to provide final luma values.” 3:18-29.

Direct Infringement

   51. Defendant, without authorization or license from Plaintiff, has been and is

directly infringing the ’ 580 Patent, either literally or equivalently, as infringement

is defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), importing, selling and offering for sale digital display devices, including




                                           12
         Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 13 of 22




computers, that infringes one or more claims of the ’580 Patent. Defendant develops,

designs, manufactures, and distributes such devices that infringe one or more claims

of the ‘269 Patent. Defendant further provides services that practice methods that

infringe one or more claims of the ‘269 Patent. Defendant is thus liable for direct

infringement pursuant to 35 U.S.C. § 271. Exemplary infringing instrumentalities

include the ASUS ZenBook UX430, and all other substantially similar products

(collectively the “‘269 Accused Products”).

   52. Lone Star names this exemplary infringing instrumentality to serve as notice

of Defendant’s infringing acts, but Lone Star reserves the right to name additional

infringing products, known to or learned by Lone Star or revealed during discovery,

and include them in the definition of ‘269 Accused Products.

   53. Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271 for the

manufacture, sale, offer for sale, importation, or distribution of Defendant’s ASUS

ZenBook UX430.

   54. Defendant’s ASUS ZenBook UX430 is a non-limiting example of an apparatus

that meets all limitations of claim 23 of the ‘269 Patent, either literally or

equivalently.

   55. The ASUS ZenBook UX430 is a system comprising a memory for storing an

image that includes a plurality of pixels, each pixel having a respective value.

   56. For example, Defendant provides laptops such as ASUS ZenBook UX430

supporting ASUS Tru2Life Video Technology to perform contrast enhancement of a

video.




                                          13
        Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 14 of 22




   57. For example, for every video frame (“image”) in a video displayed on the laptop

screen, Defendant provides Tru2Life Video Technology which analyses brightness,

sharpness and black level values (“initial values”) of every pixel (“plurality of pixels”)

in the frame and optimizes (“adjusting the initial value”) its brightness and

sharpness.


                         ZenBook
                     !ASUS     UX430I
                     Seeunbounded beauty


                                                                   ASUS ZenBook UX430 supports
                                                                   ASUS Tru2.life technology for
                                                                   performing conlrast eobam:... neot of a
                                                                   video.




         Source: bttps://www.asus.com/us/Lapto_ps/ASUS-ZenBook-UX430UA/


          In luded                 ASUS Splendid
                                   ASUS Eye Care
          Software
                                     usTru2hfe Video
                                   ASUSAudioWizard
         Sour«: https://www.asus.com/us/Lapto_ps/ASUS-ZenBook-UX430UA/Tech-Specs/




   58. The ASUS ZenBook UX430 provides a processor for forming a histogram of

said values of at least a portion of the pixels.

   59. For example, Defendant provides Tru2Life Video Technology which optimizes

over one million sharpness values per frame resulting in enhanced detail. It further

analyzes the brightness histogram for each pixel in the frame”) and adjusts the

brightness and black level values to improve the contrast.




                                                       14
       Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 15 of 22




        Realtime HOR
        Boosts contrast levels for stunning,
        natural-looking images
       Traditional displays are limited in their ability to reproduce
       high-contrast see es the way the human eye perceives t em,
       resulting ,n flat imagescharlack realism.ASUSTru2Life technol-
       ogy on ASUSZenPadboosts dynamic range - measuredas the
       contrast between the lightest and darkest points of an image -
       to provide wider contrast levels for incredibly realistic.       ------------
                                                                          An image that includes a
                                                                          pluralify of pixels, each pixel
                                 WITII Tru2L1i                            having a respective initial values
                                                                          (such      brightness, sharpness
                                                                          and black level values)




        ource: https://www.asus.com/event/2015/prodoctguide/my/Mobile   2015Dec 2016Jan.pdf



   60. The ASUS ZenBook UX430 includes a processor that computes a plurality of

initial bin indices that partitions said histogram into a plurality of bins that have

substantially equal populations

   61. For example, upon information and belief, Defendant’s ASUS Tru2Life

Video Technology analyses the brightness histogram of a video frame by computing

plurality of initial bin indices that partitions the brightness histogram into a

plurality of bins that have substantially equal population of pixel.




                                                            15
           Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 16 of 22




                          What is ASUS ru2Life Video?
                          A il.lS I rn2Lifc Video is ~n e · lu~ive vid o enhan     m nt I chn logy
                          t at\ ~im1lar to lh t found in hi •h-cnd T\'
                          ,olt\\arc al •u it ms tu optiiUJLe the s.haipnes.s. anJ l!olllra,t o c:, ry
                          ,·idco fr:im , o th t ·i      , look cl ;ircr.     re   etail      ancl m re
                          r ahsli.:. FH:I) tirr c: )OUr cnmputc:r   c:nJ, a fran t: 11f , idt:i> lo lht:
                          ,c1een. A 'L   ln1-L1t \'1J o a           eH~1., 1n,Je pi: d mt e frail t:
                                                                       . clh ·011:illy.


                          lmprov    d ~ arp e,
                          Tru::!I ifc can in1 lit ~nil. op1imi1e u, ..:rone million harrnc      ,·alue
                          per frame. resulting in enhanced detail for a more !if lik 1ma e.

    ourc-e: https://www.asus.com/ns/ASUS-software-and-technology/



   62. The ASUS ZenBook UX430 includes a processor that maps said initial bin

indices into a plurality of final bin indices that are spaced more uniformly than said

initial bin indices.

   63. For example, upon information and belief, Defendant’s ASUS Tru2Life Video

Technology uses a software algorithm that maps the initial bin indices into a

plurality of final bin indices that are spaced more uniformly than said initial bin

indices.


                        Imp o,ed o ta-a t
                          h    mart algorithm. 111 • ·1 S ru2Lifi \ id o anal 2 th                         rightn ~s
                        histogram for ach vid o pix I in a h fram . then mt Iiigently adju t
                        the brightn          and     la k leYel Yalue . Thi can impr ve th c ntra t
                        by up to 200° o. bringing out hidden detail in dark area while keeping
                        bright areas as brilliant as ever!


                        The end re ult?          lore colorful. more vivid. and harper videos \\.1th
                        incr di le contra t!            nee you've seen A U                    Tru2Life \:1 e    m
                        a ·tion.) ou · 11, · n<lt:rho, · you e" t:r )i\'cd , 1tlout it!

            ourc-~:https:/ /wwv.•.asus.com/us/ ASUS-software-and-technology/




                                                               16
        Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 17 of 22




   64. The ASUS ZenBook UX430 includes a processor that adjusts the values in

accordance with said final bin indices.

   65. For example, upon information and belief, Defendant’s ASUS Tru2Life Video

Technology analyses histogram for each video pixel in each frame of a video and then

adjusts the brightness and black level values (“initial values”) in accordance with said

final bin indices, thereby obtaining, for each pixel, a respective final value.


        Realtime HOR
        Boosts contrast levels for stunning,
        natural-looking images
       Traditional displays are limited in their ability to reproduce
       high-contrast scenes the way the human eye perceives t em,           Upon information and belief: the
       resulting in flat Images that lack realism. ASUSTru2Life technol-    "initial   bin    indices"     are
       ogy on ASUSZenPadboosts dynamic range - measuredas the               associated with initial histogram
       contrast between the lightest and darkest points of an image -       (i.e.   local   area   histogram)
       to provide wider contrast levels for incredibly realistic.           generated for each of the initial
                                                                            values of a1 least a portion of the
                                                                            pixels. Post adjustment of
                                                                            brightness and black level value.s
                                                                            (initial    values), "final     bin
                                                                            indices" are associated with final
                                                                            histogram i.e. the initial values
                                                                            are adjusted in accordance with
                                                                            said final bin indices, thereby
                                                                            obtaining for each pixel, a
                                                                            respective     final value (i_e.
                                                                            enhanced brighln        and black
                                                                            level values).



       Sourcl.': https://www.asus.com/event/20l 5fprodoctguide/my/Mobile 2015Dec 20 l 6Jan.pdf




Willful Infringement

   66. Defendant has had actual knowledge of the ‘269 Patent and its infringement

thereof at least as of learning of Lone Star’s patent portfolio in the related litigation

styled – Lone Star Technological Innovations, LLC v. ASUSTek Computer, Inc., Case

No. 6:19-CV-00059-RWS.



                                                                    17
        Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 18 of 22




   67. Defendant has had actual knowledge of the ‘269 Patent and its infringement

thereof at least as of service of Plaintiff’s Complaint.

   68. Defendant’s infringement of the Asserted Patents was either known or was so

obvious that it should have been known to Defendant.

   69. Notwithstanding this knowledge, Defendant has knowingly or with reckless

disregard infringed the ‘269 Patent.        Defendant continued to commit acts of

infringement despite being on notice of an objectively high likelihood that its actions

constituted infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

   70. Defendant is therefore liable for willful infringement. Accordingly, Plaintiff

seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

   71. Defendant has induced and is knowingly inducing its distributors, testers,

trainers, customers and/or end users to directly infringe the ‘269 Patent, with the

specific intent to induce acts constituting infringement, and knowing that the induced

acts constitute patent infringement, either literally or equivalently.

   72. Defendant has knowingly contributed to direct infringement by its customers

and end users by having imported, sold, and/or offered for sale, and knowingly

importing, selling, and/or offering to sell within the United States the accused

products which are not suitable for substantial non-infringing use and which are

especially made or especially adapted for use by its customers in an infringement of

the asserted patent.




                                           18
       Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 19 of 22




   73. Defendant’s indirect infringement includes, for example, providing data

sheets, technical guides, demonstrations, software and hardware specifications,

installation     guides,       and       other       forms    of     support      at

https://www.asus.com/us/Laptops/ASUS-ZenBook-UX430UA/Tech-Specs/                 and

https://www.asus.com/us/ASUS-software-and-technology/ that induce its customers

and/or end users to directly infringe ‘269 Patent.

   74. Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the ‘269 Accused Products. The ‘269 Accused Products are

designed in such a way that when they are used for their intended purpose, the user

infringes the ‘269 Patent, either literally or equivalently. Defendant knows and

intends that customers who purchase the ‘269 Accused Products will use those

products for their intended purpose.       For example, Defendant’s United States

website, https://www.asus.com, instructs customers to use the ‘269 Accused Products

in numerous infringing applications. Defendant’s customers directly infringe the ‘269

patent when they follow Defendant’s provided instructions on website, videos, and

elsewhere. Defendant’s customers who follow Defendant’s provided instructions

directly infringe claims of the ‘269 Patent.

   75. In addition, Defendant specifically intends that its customers, such as United

States distributors, retailers and consumer product companies, will import, use, and

sell infringing products in the United States to serve and develop the United States




                                           19
          Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 20 of 22




market for Defendant’s infringing products.              Defendant knows following its

instructions directly infringes claims of the ‘269 Patent, including for example Claim

12.

      76. As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.



                                        V.    NOTICE

      77. Lone Star has complied with the notice requirement of 35 U.S.C. § 287 and

does not currently distribute, sell, offer for sale, or make products embodying the

Asserted Patents. This notice requirement has been complied with by all relevant

persons at all relevant times.

                                  VI.     JURY DEMAND

      78. Plaintiff demands a trial by jury of all matters to which it is entitled to trial by

jury, pursuant to FED. R. CIV. P. 38.

                              VII.   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and seeks relief against

Defendant as follows:

                A.     That the Court determine that one or more claims of the Asserted
                       Patents is infringed by Defendant, both literally and under the
                       doctrine of equivalents;
                B.     That the Court determine that one or more claims of the Asserted
                       Patents is indirectly infringed by Defendant;




                                               20
Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 21 of 22




    C.    That the Court award damages adequate to compensate Plaintiff
          for the patent infringement that has occurred, together with
          prejudgment and post-judgment interest and costs, and an
          ongoing royalty for continued infringement;
    D.    That the Court permanently enjoin Defendant pursuant to 35
          U.S.C. § 283;
    E.    That the Court find this case to be exception pursuant to 35
          U.S.C. § 285;
    F.    That the Court determine that Defendant’s infringements were
          willful;
    G.    That the Court award enhanced damages against Defendant
          pursuant to 35 U.S.C. § 284;
    H.    That the Court award reasonable attorneys’ fees; and
    I.    That the Court award such other relief to Plaintiff as the Court
          deems just and proper.




                               21
       Case 6:21-cv-00336-ADA Document 1 Filed 04/06/21 Page 22 of 22




Dated: April 6, 2021                       Respectfully submitted,

                                           /s/Bradley D. Liddle
                                           Bradley D. Liddle
                                           Texas Bar No. 24074599
                                           bliddle@carterarnett.com
                                           Monica Litle
                                           Texas Bar. No. 24102101
                                           mlitle@carterarnett.com
                                           CARTER ARNETT, PLLC
                                           8150 N. Central Expressway
                                           Suite 500
                                           Dallas, Texas 75206
                                           Telephone No.: (214) 550-8188
                                           Facsimile No.: (214) 550-8185

                                           John D. Saba, Jr.
                                           Texas Bar No. 24037415
                                           john@witliffcutter.com
                                           WITTLIFF CUTTER PLLC
                                           1209 Nueces St.
                                           Austin, Texas 78701
                                           Telephone No.: (512) 960-4865
                                           Facsimile No.: (512) 960-4689

                                           John Lee (admitted to E.D. Texas)
                                           BANIE & ISHIMOTO LLP
                                           3705 Haven Ave. #137
                                           Menlo Park, CA 94025
                                           Telephone: (650) 241-2771
                                           Facsimile: (650)-241-2770

                                          ATTORNEYS FOR PLAINTIFF




                                     22
